     Dated: 7/23/2020




                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE

   IN RE:                              )
                                       )     Case No. 20-02148
                                       )
   Jerri Ann Martin,                   )     Chapter 13
                                       )
          Debtor.                      )
                                       )
   ________________________________________________________________________

             ORDER PURSUANT TO 11 U.S.C. § 362(d)(4) GRANTING
         PROSPECTIVE IN REM RELIEF FROM THE AUTOMATIC STAY
   ________________________________________________________________________

          This matter having come before the Court for hearing on June 24, 2020 pursuant

   to the Motion for in rem Relief from Automatic Stay (“Motion”), of U.S. Bank Trust

   National Association, as Trustee of the Cabana Series IV Trust, by its attorney in fact SN

   Servicing Corporation (“Movant”), for an order, pursuant to 11 U.S.C. § 362(d)(4), for in

   rem relief from the automatic stay imposed in subsequent cases under 11 U.S.C. § 362(a)

   such that, any and all future filings under the Bankruptcy Code by the Debtor herein,

   during the 180 days following the entry of dismissal of this Case or relief from stay being




Case 1:20-bk-02148      Doc 57    Filed 07/23/20 Entered 07/23/20 13:25:20            Desc Main
                                  Document     Page 1 of 3
   granted as to the Property in this Case, shall not operate as a stay as to Movant’s

   enforcement of its rights in and to 820 Hurricane Hills Drive, Waynesboro, Tennessee

   38485 (the “Property”); and following testimony of the Debtor and evidence presented at

   the hearing, the Court having determined that the filing of the Debtor's current

   bankruptcy petition was part of a scheme to delay, hinder, or defraud creditors that has

   involved multiple bankruptcy filings by the Debtor and affecting the Property; and good

   and sufficient cause appearing, it is ordered as follows:

          The Debtor is allowed to complete her confirmed plan in this Case;

          Should this Case be dismissed or relief from stay is granted as to the Property in

   this Case, Movant, its successors and assigns, are free to pursue all remedies with respect

   to the Debtor, including initiating foreclosure proceedings, against the Property;

          That, under Section 362(d)(4), and provided that this order is recorded in

   conformity therewith, this order shall be binding in any other case filed under the

   Bankruptcy Code purporting to affect the Property that is filed not later than 180 days

   after the entry of an order dismissing this Case or relief from stay being granted as to the

   Property in this Case, such that the automatic stay under Section 362(a) shall not apply to

   Movant’s, or its successors and assigns, interest in the Property;

          Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure shall not apply and

   the Movant, its successors and assigns, may immediately enforce and implement this

   order granting relief from the automatic stay;

          Any excess proceeds from the disposition of the property, after the Debtor is paid

   her real property exemption, shall be remitted to the Trustee to be applied to plan arrears

   with any remaining funds to benefit unsecured creditors.




                                                 2
Case 1:20-bk-02148      Doc 57     Filed 07/23/20 Entered 07/23/20 13:25:20             Desc Main
                                   Document     Page 2 of 3
          IT IS SO ORDERED.

   This order was electronically signed and entered as indicated at the top of the first page.



   APPROVED FOR ENTRY:

   /s/Edward D. Russell
   Edward D. Russell, BPR #26126
   The SR Law Group
   PO Box 128
   Mt. Juliet, TN 37121
   (615) 559-3190
   erussell@thesrlawgroup.com




                               CERTIFICATE OF SERVICE

   I hereby certify that on this 8th day of July 2020, a true and correct copy of the Order
   Granting Prospective In Rem Relief from Automatic Stay was served by U.S. mail,
   postage prepaid, upon Jerri Ann Martin, 820 Hurricane Hills Drive, Waynesboro, TN
   38485. I also caused a copy of the Motion to be served by electronic means as follows:
   counsel for the Debtor, Flexer Law, PLLC, 1900 Church St., Suite 400, Nashville, TN
   37203; Henry Edward Hildebrand, III Office of the Chapter 13 Trustee, PO Box 340019,
   Nashville, TN 37203; United States Trustee, Office of the United States Trustee, 701
   Broadway, Suite 318 Nashville, TN 37203; and, all parties consenting to such electronic
   service in this bankruptcy case.

                                                   By: /s/Edward D. Russell
                                                      Edward D. Russell




                                                                    This Order has been electronically
                                                                    signed. The Judge's signature and
                                                                    Court's seal appear at the top of the
                                                                    first page.
                                                                    United States Bankruptcy Court.
                                               3
Case 1:20-bk-02148     Doc 57     Filed 07/23/20 Entered 07/23/20 13:25:20                 Desc Main
                                  Document     Page 3 of 3
